Exhibit 10.2


CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (the “Agreement”) is made and entered into as
of April 24, 2018 and effective as of May 14, 2018 by and between Hill-Rom
Holdings, Inc., an Indiana corporation (the “Company”), and John P. Groetelaars
(the “Executive”).


WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster continuous employment by the Company and its subsidiaries
of their key management personnel;


WHEREAS, the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company has recommended, and the
Board has approved, that the Company enter into Change in Control Agreements
with key executives of the Company and its subsidiaries who are from time to
time designated by the management of the Company and approved by the Committee;


WHEREAS, the Committee and the Board believe that Executive has made valuable
contributions to the productivity and profitability of the Company and consider
it essential to the best interests of the Company and its shareholders that
Executive be encouraged to remain with the Company; and


WHEREAS, the Board believes it is in the best interests of the Company and its
shareholders that Executive continue in employment with the Company in the event
of any proposed Change in Control (as defined below) and be in a position to
provide assessment and advice to the Board regarding any proposed Change in
Control without concern that Executive might be unduly distracted by the
personal uncertainties and risks created by any proposed Change in Control;


NOW, THEREFORE, the Company and Executive agree as follows:


1.             Termination following a Change in Control.  After the occurrence
of a Change in Control, the Company will provide or cause to be provided to
Executive the rights and benefits described in Section 2 hereof in the event
that Executive’s employment with the Company and its subsidiaries is terminated:


(a)          by the Company for any reason other than on account of Executive’s
death, permanent disability, retirement or for Cause at any time prior to the
third anniversary of a Change in Control; or


(b)          by Executive for Good Reason at any time prior to the third
anniversary of a Change in Control.


Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company, without Cause, prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by Executive that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control which subsequently occurs
within 3 months of such termination, then for purposes of this Agreement a
Change in Control shall be deemed to have occurred on the day immediately prior
to such termination of employment and all references in Section 2 to payments
within a specified period as allowed by law following “Termination” shall
instead be references to the specified period following the Change in Control.
 

--------------------------------------------------------------------------------

 
The rights and benefits described in Section 2 hereof shall be in lieu of any
severance payments otherwise payable to Executive under any employment agreement
or severance plan or program of the Company or any of its subsidiaries but shall
not otherwise affect Executive’s rights to compensation or benefits under the
Company’s compensation and benefit programs except to the extent expressly
provided herein.


2.             Rights and Benefits Upon Termination.


In the event of the termination of Executive’s employment under any of the
circumstances set forth in Section 1 hereof (“Termination”), the Company shall
provide or cause to be provided to Executive the following rights and benefits
provided Executive executes and delivers to the Company within 45 days of the
Termination a Release in the form attached hereto as Exhibit A (“Release”) and
such Release has not been revoked:


(a)          a lump sum payment in cash in the amount of three times Executive’s
Annual Base Salary (as defined below), payable (i) on the date which is six (6)
months following Termination, if the Executive is a “specified employee” as
defined in Code Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986,
as amended (“Code”) (Section 409A of the Code is hereunder referred to as
“Section 409A”), and the Treasury Regulations promulgated thereunder, and such
payment is not otherwise exempt from Section 409A, or (ii) on the next regularly
scheduled payroll following the earlier to occur of fifteen (15) days from the
Company’s receipt of an executed Release or the expiration of sixty (60) days
after Executive’s Termination, if Executive is not such a “specified employee”
(or such payment is exempt from Section 409A); provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced,  then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination;


(b)          for the 36 months following Termination, continued health and
medical insurance coverage for Executive and Executive’s dependents
substantially comparable (with regard to both benefits and employee
contributions) to the coverage provided by the Company immediately prior to the
Change in Control for active employees of equivalent rank.  From the end of such
36-month period until Executive attains Social Security Retirement Age,
Executive shall have the right to purchase (at COBRA rates applicable to such
coverage) continued coverage for himself and Executive’s dependents under one or
more plans maintained by the Company for its active employees, to the extent
Executive would have been eligible to purchase continued coverage under the plan
in effect immediately prior to the Change in Control had Executive’s employment
terminated 36 months following Termination.  The payment of any health or
medical claims for the health and medical coverage provided in this subparagraph
(b) shall be made to the Executive as soon as administratively practicable after
the Executive has provided the appropriate claim documentation, but in no event
shall the payment for any such health or medical claim be paid later than the
last day of the calendar year following the calendar year in which the expense
was incurred.  Notwithstanding anything herein to the contrary, to the extent
required by Section 409A:  (1) the amount of medical claims eligible for
reimbursement or to be provided as an in-kind benefit under this Agreement
during a calendar year may not affect the medical claims eligible for
reimbursement or to be provided as an in-kind benefit in any other calendar
year, and (2) the right to reimbursement or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit;
 
2

--------------------------------------------------------------------------------

 
(c)          continuation for Executive, for a period of three years following
Termination, of the Executive Life Insurance Bonus Plan (if any) provided for
Executive by the Company immediately prior to the Change in Control and the
group term life insurance program provided for Executive immediately prior to
the Change in Control.  The payment of any claim for death benefits provided
under this subparagraph (c) shall be paid in accordance with the appropriate
program, provided, however that if the death benefit is subject to Section 409A,
then the death benefit shall be paid, as determined by the Company in its
complete and absolute discretion, no later than the later to occur of (i) the
last day of calendar year in which the death of the Executive occurs or (ii) the
90th day following the Executive’s death;


(d)          a lump sum payment in cash, payable within 30 days after
Termination, equal to all accrued and unpaid vacation, reimbursable business
expenses, and similar miscellaneous benefits as of the Termination, provided,
however, that to the extent that any such miscellaneous benefits are subject to
Section 409A, such benefits shall be paid in one lump sum  (i) on the date which
is six (6) months following Termination, if the Executive is a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of Code and the Treasury
Regulations promulgated thereunder, and such payment is not otherwise exempt
from Section 409A, or (ii) on the next regularly scheduled payroll following the
earlier to occur of fifteen (15) days from the Company’s receipt of an executed
Release or the expiration of sixty (60) days after Executive’s Termination, if
Executive is not such a “specified employee” (or such payment is exempt from
Section 409A); provided, however, that if the before-stated sixty (60) day
period ends in a calendar year following the calendar year in which the sixty
(60) day period commenced,  then any benefits not subject to clause (i) shall
only begin on the next regularly scheduled payroll following the expiration of
sixty (60) days after the Executive’s Termination;


(e)          a lump sum payment in cash equal to the amount of Short-Term
Incentive Compensation which would be payable to Executive if the Company
performance targets (at 100%) with respect to such incentive compensation in
effect for the entire year in which the Termination occurred had been achieved,
payable (i) on the date which is six (6) months following Termination, if the
Executive is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of
Code and the Treasury Regulations promulgated thereunder, and such payment is
not otherwise exempt from Section 409A, or (ii) on the next regularly scheduled
payroll following the earlier to occur of fifteen (15) days from the Company’s
receipt of an executed Release or the expiration of sixty (60) days after
Executive’s Termination, if Executive is not such a “specified employee” (or
such payment is exempt from Section 409A); provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced,  then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination;
 
3

--------------------------------------------------------------------------------

 
(f)          a lump sum payment in cash for amounts accrued as of the
Termination under the Supplemental Executive Retirement Plan for the payment of
benefits under such plan and an additional amount equal to the amounts accrued
for the last 12 months times three (3) immediately prior to the Termination Date
in any of the Defined Contribution, Matching Account and/or Supplemental
Contribution Account under the Supplemental Executive Retirement Plan, payable,
(i) on the date which is six (6) months following Termination, if the Executive
is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of Code and the
Treasury Regulations promulgated thereunder, and such payment is not otherwise
exempt from Section 409A, or (ii) on the next regularly scheduled payroll
following the earlier to occur of fifteen (15) days from the Company’s receipt
of an executed Release or the expiration of sixty (60) days after Executive’s
Termination, if Executive is not such a “specified employee” (or such payment is
exempt from Section 409A); provided, however, that if the before-stated sixty
(60) day period ends in a calendar year following the calendar year in which the
sixty (60) day period commenced,  then any benefits not subject to clause (i)
shall only begin on the next regularly scheduled payroll following the
expiration of sixty (60) days after the Executive’s Termination; and


(g)          the number of shares of common stock of the Company that would be
payable to Executive  under the Company’s Stock Incentive Plan provided,
however, that if the Change in Control involves a merger, acquisition or other
corporate restructuring where the Company is not the surviving entity (or
survives as a wholly-owned subsidiary of another entity), then, in lieu of such
shares of common stock of the Company, Executive shall be entitled to receive
the consideration Executive would have received in such transaction in exchange
for such shares of common stock; and provided, further, that the Company shall
in any case have the right to substitute cash for such shares of common stock of
the Company or merger consideration in an amount equal to the fair market value
of such shares or merger consideration as determined by the Company including:



(i)
immediate vesting of all Bonus Stock Awards (as defined in the Company’s Stock
Incentive Plan) awarded to Executive after the date of this Agreement;




(ii)
immediate vesting of all outstanding Stock Options awarded to Executive after
the date of this Agreement under the Company’s Stock Incentive Plan and
continued exercisability of such Stock Options for such period of time as though
Executive’s employment had terminated by reason of retirement under the
applicable award;




(iii)
immediate vesting of all awards of Restricted Stock awarded to Executive after
the date of this Agreement under any Stock Award Agreements (as defined in the
Company’s Stock Incentive Plan) with Executive and Hill-Rom Holdings, Inc.;




(iv)
immediate vesting of all awards of Deferred Stock (as defined in the Company’s
Stock Incentive Plan) (also known as Restricted Stock Units) awarded to
Executive after the date of this Agreement under the Company’s Stock Incentive
Plan; and

 
4

--------------------------------------------------------------------------------

 

(v)
the exercise of any Stock Appreciation Right (as defined in the Company’s Stock
Incentive Plan) within 60 days of a Change in Control as provided by section 7.2
of the Stock Incentive Plan.



Any awards of the type described in Paragraphs (i)-(v) above which were issued
prior to the date of this Agreement shall be governed by the terms of the
applicable award agreements at the time such awards were issued, and shall not
be affected by this Agreement.  Shares or cash payments in lieu of shares shall
be paid at the time specified in the Stock Incentive Plan and the applicable
award, subject to Executive’s delivery of a Release to the extent required by
this Agreement or the applicable awards within 45 days of Executive’s
Termination which Release has not been revoked.


3.             Payment Adjustment Due to Excise Tax.


In the event that any payment or benefits received or to be received by
Executive pursuant to Section 2 of this Agreement would, but for this Section,
be subject to the excise tax imposed by Internal Revenue Code Section 4999, or
any comparable successor provisions, then such payment shall be either: (i)
provided to Executive in full, or (ii) provided to Executive as to such lesser
extent which would result in no portion of such payment being subject to such
excise tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, such
excise tax, and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of the payment, notwithstanding
that all or some portion of such payment may be taxable under such excise tax. 
To the extent such payment needs to be reduced pursuant to the preceding
sentence, reductions shall come from taxable amounts before non-taxable amounts
and beginning with the payments otherwise scheduled to occur soonest that cannot
be valued under Q&A 24(c) and then those that occur later that cannot be valued
under Q&A 24(c), then those that occur soonest that can be valued under Q&A
24(c).  Executive and the Company agree to cooperate fully to determine the
benefits applicable under this Section and to value the services provided or to
be provided for purposes of Internal Revenue Code Section 280G, including the
value of any covenants not to compete. All determinations under this Section 3
shall be determined by an accounting firm with expertise in Internal Revenue
Code Section 280G selected by the Company prior to the Change in Control and
acceptable to the Executive and shall be final and binding upon the Executive
and the Company and its affiliates.


4.             Confidentiality; Non-Competition.


(a)          Executive shall not at any time without the prior approval of the
Company disclose to any person, firm, corporation or other entity any trade
secret, confidential customer information, or other proprietary information not
known within the industry or by the public generally regarding the business then
being conducted by the Company, including, without limitation, financial
information, marketing and sales information and business and strategic plans.
 
5

--------------------------------------------------------------------------------

 
(b)          Executive shall not at any time during the term of this Agreement
and within 18 months following the termination of Executive’s employment with
the Company, (i) solicit any persons who are employed by the Company to
terminate their employment with the Company, and (ii) directly or indirectly
(either individually or as an agent, employee, director, officer, stockholder,
partner or individual proprietor, consultant or as an investor who has made
advances of loan capital or contributions to equity capital), engage in any
activity which Executive knows (or reasonably should have known) to be
competitive with the business of the Company as then being carried on.  Nothing
in this Agreement, however, shall prevent Executive from owning, as an
investment, up to two percent (2%) of the outstanding equity capital of any
competitor of the Company, shares of which are regularly traded on a national
securities exchange or in over-the-counter markets.


5.             Section 409A Acknowledgement.


Executive acknowledges that Executive has been advised of Section 409A, which
has significantly changed the taxation of nonqualified deferred compensation
plans and arrangements.  Under proposed and final regulations as of the date of
this Agreement, Executive has been advised that Executive’s severance pay and
other Termination benefits may be treated by the Internal Revenue Service as
“nonqualified deferred compensation,” subject to Section 409A.  In that event,
several provisions in Section 409A may affect Executive’s receipt of severance
compensation, including the timing thereof.  These include, but are not limited
to, a provision which requires that distributions to “specified employees” (as
defined in Section 409A) on account of separation from service may not be made
earlier than six (6) months after the effective date of separation.  If
applicable, failure to comply with Section 409A can lead to immediate taxation
of such deferrals, with interest calculated at a penalty rate and a 20% excise
tax.  As a result of the requirements imposed by the American Jobs Creation Act
of 2004, Executive agrees that if Executive is a “specified employee” at the
time of Executive’s termination and if severance payments are covered as
“nonqualified deferred compensation” or otherwise not exempt, such severance pay
(and other benefits to the extent applicable) due Executive at time of
termination shall not be paid until a date at least six (6) months after
Executive’s separation from service (as defined in Section 409A and applicable
regulations). Executive acknowledges that, notwithstanding anything contained
herein to the contrary, both Executive and the Company shall each be
independently responsible for accessing their own risks and liabilities under
Section 409A that may be associated with any payment made under the terms of
this Agreement which may be deemed to trigger Section 409A.  To the extent
applicable, Executive understands and agrees that Executive shall have the
responsibility for, and Executive agrees to pay, any and all appropriate income
tax or other tax obligations for which Executive is individually responsible
and/or related to receipt of any benefits provided in this Agreement.  Executive
agrees to fully indemnify and hold the Company harmless for any taxes,
penalties, interest, cost or attorneys’ fee assessed against or incurred by the
Company on account of such benefits having been provided to Executive or based
on any alleged failure to withhold taxes or satisfy any claimed obligation.
Executive understands and acknowledges that neither the Company, nor any of its
employees, attorneys, or other representatives has provided or will provide
Executive with any legal or financial advice concerning taxes or any other
matter, and that Executive has not relied on any such advice in deciding whether
to enter into this Agreement.  Notwithstanding any provision of this Agreement
to the contrary, to the extent that any payment under the terms of this
Agreement would constitute an impermissible acceleration of payments under
Section 409A or any regulations or Treasury guidance promulgated thereunder,
such payments shall be made no earlier than at such times allowed under Section
409A.  If any provision of this Agreement (or of any award of compensation)
would cause Executive to incur any additional tax or interest under Section 409A
or any regulations or Treasury guidance promulgated thereunder, the Company or
its successor may reform such provision; provided that it will (i) maintain, to
the maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A and (ii) notify and consult
with Executive regarding such amendments or modifications prior to the effective
date of any such change.  Each amount to be paid or benefit to be provided to
Executive pursuant to this Agreement shall be construed as a separate identified
payment for purposes of Section 409A.  To the extent required to avoid an
accelerated or additional tax under Section 409A, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred, the amount
of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not effect amounts reimbursable or provided
in any subsequent year, and the right to reimbursement (and in-kind benefits
provided to Executive) under this Agreement shall not be subject to liquidation
or exchange for another benefit.
 
6

--------------------------------------------------------------------------------

 
6.             Definitions.  As used in this Agreement, the following terms
shall have the following meanings:



(a)
“Annual Base Salary” means the annualized amount of Executive’s rate of base
salary in effect immediately before the Change in Control or immediately before
the date of Termination, whichever is greater.




(b)
“Cause” shall have the same meaning set forth in any current employment
agreement that the Executive has with the Company or any of its subsidiaries.



(c)          A “Change in Control” shall be deemed to occur on:



(i)
the date that any person, corporation, partnership, syndicate, trust, estate or
other group acting with a view to the acquisition, holding or disposition of
securities of the Company, becomes, directly or indirectly, the beneficial
owner, as defined in Rule 13d-3 under the Securities Exchange Act of 1934
(“Beneficial Owner”), of securities of the Company representing 35% or more of
the voting power of all securities of the Company having the right under
ordinary circumstances to vote at an election of the Board (“Voting
Securities”), other than by reason of (x) the acquisition of securities of the
Company by the Company or any of its Subsidiaries or any employee benefit plan
of the Company or any of its Subsidiaries, (y) the acquisition of Company
securities directly from the Company, or (z) the acquisition of Company
securities by one or more members of the Hillenbrand Family (which term shall
mean descendants of John A. Hillenbrand and their spouses, trusts primarily for
their benefit or entities controlled by them);

 

(ii)
the consummation of a merger or consolidation of the Company with another
corporation unless:

 
7

--------------------------------------------------------------------------------

 
(A) the shareholders of the Company, immediately prior to the merger or
consolidation, beneficially own, immediately after the merger or consolidation,
shares entitling such shareholders to 50% or more of the voting power of all
securities of the corporation surviving the merger or consolidation having the
right under ordinary circumstances to vote at an election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of Voting Securities of the Company;


(B) no person, corporation, partnership, syndicate, trust, estate or other group
beneficially owns, directly or indirectly, 35% or more of the voting power of
the outstanding voting securities of the corporation resulting from such merger
or consolidation except to the extent that such ownership existed prior to such
merger or consolidation; and


(C) the members of the Company’s Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a
majority of the board of directors of the corporation issuing cash or securities
in the merger;



(iii)
the date on which a majority of the members of the Board consist of persons
other than Current Directors (which term shall mean any member of the Board on
the date hereof and any member whose nomination or election has been approved by
a majority of Current Directors then on the Board;




(iv)
the consummation of a sale or other disposition of all or substantially all of
the assets of the Company; or




(v)
the date of approval by the shareholders of the Company of a plan of complete
liquidation of the Company.



Notwithstanding the foregoing, for benefits payable upon or in relation to a
Change in Control which are not otherwise exempt from Section 409A, any of the
events listed above must be a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company as described in Section 409A and any regulations or other applicable
guidance promulgated thereunder.



(d)
“Executive Life Insurance Bonus Plan” shall mean a program under which the
Company pays the annual premium for a whole life insurance policy  on the life
of Executive.

 
8

--------------------------------------------------------------------------------

 

(e)
“Good Reason” means the occurrence, without Executive’s consent, of any of the
following acts by the Company, or failures by the Company to act (each a “Good
Reason Condition”), provided Executive provides written notice to the Company of
the occurrence of the Good Reason Condition within ten (10) business days after
the Executive has knowledge of it; the Company fails to notify Executive of the
Company’s intended method of correction within thirty (30) business days after
the Company receives Executive’s notice, or the Company fails to correct the
Good Reason Condition within thirty (30) business days after such Executive
notice; and the Executive resigns within ten (10) business days after the end of
the 30-business-day period after Executive’s notice:




(i)
a material diminution in Executive’s duties, responsibilities, authorities or
offices, the assignment to Executives of duties that are materially inconsistent
with Executive’s position as President and Chief Executive Officer, or a change
by the Company in the Executive’s reporting structure such that the Executive is
no longer reporting directly to the Board of Directors or, if the Company is no
longer the ultimate parent of the Company and its affiliates, the affiliate of
the Company that is the ultimate parent company of the Company and its
affiliates;




(ii)
the failure to elect or reelect Executive as CEO and any other office of the
Company that the Executive may hold from time to time (unless such failure is
related in any way to the Company’s decision to terminate Executive for cause);




(iii)
the failure of the Company to continue to provide Executive with office space,
related facilities and support personnel (including, but not limited to,
administrative and secretarial assistance) within the Company’s principal
executive offices commensurate with Executive’s responsibilities to, and
position within, the Company;




(iv)
the discontinuation or reduction by the Company of Executive’s participation at
previously existing levels of eligibility in any incentive compensation,
additional compensation or equity programs, benefits, policies or perquisites;
provided, however, that the Company may make such changes and/or reductions
without implicating the provisions of this subsection (iv) so long as such
discontinuation or reduction applies to all other senior executives of the
Company and the discontinuation or reduction applies at a level that no less
favorable to Executive than that applicable to all other senior executives of
the Company;

 
9

--------------------------------------------------------------------------------

 

(v)
the relocation of the Company’s principal executive offices or Executive’s place
of work to a location requiring a change of more than 50 miles in Executive’s
daily commute; or




(vi)
any other action or inaction by the Company that constitutes a material breach
of this Agreement.




(f)
“Section 409A” means Section 409A of the Internal Revenue Code.




(g)
“Short-Term Incentive Compensation” means the Incentive Compensation payable
under the Short-Term Incentive Compensation Program, or any successor or other
short-term incentive plan or program.




(h)
“Stock Incentive Plan” shall mean the Hill-Rom Holdings, Inc. Stock Incentive
Plan maintained by the Company, as amended from time to time.



7.             Notice.


(a)          Any discharge or termination of Executive’s employment pursuant to
Section 1 shall be communicated in a written notice to the other party hereto
setting forth the effective date of such discharge or termination (which date
shall not be more than 30 days after the date such notice is delivered) and, in
the case of a discharge for Cause or a termination for Good Reason the basis for
such discharge or termination.


(b)          For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to 1069 Highway 46 East, Batesville, Indiana 47006 provided that all
notices to the Company shall be directed to the attention of the Board with a
copy to Senior Vice President and Chief Legal Officer, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.


8.             No Duty to Mitigate.  Executive is not required to seek other
employment or otherwise mitigate the amount of any payments to be made by the
Company pursuant to this Agreement.


9.             Assignment.


(a)          This Agreement is personal to Executive and shall not be assignable
by Executive other than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.


(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors.  The Company shall require any successor to all
or substantially all of the business and/or assets of the Company, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it if
no such succession had taken place.
 
10

--------------------------------------------------------------------------------

 
10.           Arbitration.  Any dispute or controversy arising under, related to
or in connection with this Agreement shall be settled exclusively by arbitration
before a single arbitrator in Cincinnati, Ohio, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  The
arbitrator’s award shall be final and binding on all parties to this Agreement. 
Judgment may be entered on an arbitrator’s award in any court having competent
jurisdiction.


11.           Integration.  This Agreement supersedes and replaces any prior
oral or written agreements or understandings in respect of the matters addressed
hereby.


12.           Amendment.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


13.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.


14.           Withholding.  The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.


15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of Indiana without reference to
principles of conflict of laws.


16.           Attorney’s Fees.  If any legal proceeding (whether in arbitration,
at trial or on appeal) is brought under or in connection with this Agreement,
the Company shall pay the Executive’s reasonable expenses, including reasonable
attorneys’ fees.


17.           Term of Agreement. The term of this Agreement shall be two years
commencing on the date hereof; provided however, that this Agreement shall be
automatically renewed for successive one-year terms commencing on each
anniversary of the date of this Agreement unless the Company shall have given
notice of non-renewal to Executive at least 30 days prior to the scheduled
anniversary date; and further provided that notwithstanding the foregoing, this
Agreement shall not terminate (i) within three years after a Change in Control
or (ii) during any period of time when a transaction which would result in a
Change in Control is pending or under consideration by the Board. The
termination of this Agreement shall not adversely affect any rights to which
Executive has become entitled prior to such termination.  In addition, Section
4(a) shall survive the termination of this Agreement.
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.
 
 
 

 
HILL-ROM HOLDINGS, INC.
         
By:
   
Title  
William G. Dempsey
   
Executive Chairman
                 
Executive:  John P. Groetelaars

 
12

--------------------------------------------------------------------------------



Exhibit A
SAMPLE SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between EMPLOYEE’S FULL NAME (“Executive”) and Hill-Rom Holdings, Inc. (together
with its subsidiaries and affiliates, the “Company”).  To wit, the Parties agree
as follows:



1.
Executive’s active employment by the Company shall terminate effective [date of
termination] (Executive’s “Effective Termination Date”).  Except as specifically
provided by this Agreement, or in any other non-employment agreement that may
exist between the Company and Executive, Executive agrees that the Company shall
have no other obligations or liabilities to him/her following his/her Effective
Termination Date and that his/her receipt of the Severance Benefits provided
herein shall constitute a complete settlement, satisfaction and waiver of any
and all claims he/she may have against the Company.




2.
Executive further submits, and the Company hereby accepts, his resignation as an
Executive, officer and director, as of his Effective Termination Date for any
position he may hold.  The Parties agree that this resignation shall apply to
all such positions Executive may hold with the Company or any parent, subsidiary
or affiliated entity thereof.  Executive agrees to execute any documents needed
to effectuate such resignation.  Executive further agrees to take whatever steps
are necessary to facilitate and ensure the smooth transition of his duties and
responsibilities to others.




3.
The Company agrees to provide Executive severance pay on the termination of his
employment, as provided for in his Employment Agreement.




4.
The Company further agrees to provide Executive with limited out-placement
counseling with a company of its choice provided that Executive participates in
such counseling immediately following termination of employment. 
Notwithstanding anything in this Section 4 to the contrary, the out-placement
counseling shall not be provided after the last day of the second calendar year
following the calendar year in which termination of employment occurs.




5.
As of his/her Effective Termination Date, except as otherwise provided in the
Employment Agreement, Executive will become ineligible to participate in the
Company’s health insurance program and continuation of coverage requirements
under COBRA (if any) will be triggered at that time.  The medical insurance
provided herein does not include any disability coverage.



6.
Intentionally omitted




7.
In exchange for the foregoing Severance Benefits, EMPLOYEE FULL NAME on behalf
of himself/herself, his/her heirs, representatives, agents and assigns hereby
RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i) Company Name. 
(ii) its parent, subsidiary or affiliated entities, (iii) in such capacity, all
of their present or former directors, officers, Executives, shareholders, and
agents, as well as, (iv) all predecessors, successors and assigns thereof from
any and all actions, charges, claims, demands, damages or liabilities of any
kind or character whatsoever, known or unknown, which Executive now has or may
have had through the effective date of this Agreement.

 
1

--------------------------------------------------------------------------------

 

8.
Without limiting the generality of the foregoing release, it shall include:  (i)
all claims or potential claims arising under any federal, state or local laws
relating to the Parties’ employment relationship, including any claims Executive
may have under the Civil Rights Acts of 1866 and 1964, as amended, 42 U.S.C. §§
1981 and 2000(e) et seq.; the Civil Rights Act of 1991; the Age Discrimination
in Employment Act, as amended, 29 U.S.C. §§ 621 et seq.; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C §§ 12,101 et seq.; the Fair Labor
Standards Act 29 U.S.C. §§ 201 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §§ 2101, et seq.; the Sarbanes-Oxley Act of 2002,
specifically including the Corporate and Criminal Fraud Accountability Act, 18
U.S.C. §1514,A et seq.; and any other federal, state or local law governing the
Parties’ employment relationship; (ii) any claims on account of, arising out of
or in any way connected with Executive’s employment with the Company or leaving
of that employment; (iii) any claims alleged or which could have been alleged in
any charge or complaint against the Company; (iv) any claims relating to the
conduct of any Executive, officer, director, agent or other representative of
the Company; (v) any claims of discrimination, harassment or retaliation on any
basis; (vi) any claims arising from any legal restrictions on an employer’s
right to separate its Executives; (vii) any claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) wrongful discharge, (d) just cause
dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.




9.
Executive further agrees and covenants not to sue the Company or any entity or
individual subject to the foregoing General Release with respect to any claims,
demands, liabilities or obligations release by this Agreement provided, however,
that nothing contained in this Agreement shall:




(a)
prevent Executive from filing an administrative charge with the Equal Employment
Opportunity Commission or any other federal state or local agency; or




(b)
prevent employee from challenging, under the Older Worker’s Benefit Protection
Act (29 U.S.C. § 626), the knowing and voluntary nature of his/her release of
any age claims in this Agreement in court or before the Equal Employment
Opportunity Commission.




10.
Notwithstanding his/her right to file an administrative charge with the EEOC or
any other federal, state, or local agency, Executive agrees that with his/her
release of claims in this Agreement, he/she has waived any right he/she may have
to recover monetary or other personal relief in any proceeding based in whole or
in part on claims released by him/her in this Agreement.  For example, Executive
waives any right to monetary damages or reinstatement if an administrative
charge is brought against the Company whether by Executive, the EEOC, or any
other person or entity, including but not limited to any federal, state, or
local agency.  Further, with his/her release of claims in this Agreement,
Executive specifically assigns to the Company his/her right to any recovery
arising from any such proceeding.

 
2

--------------------------------------------------------------------------------

 

11.
The Parties acknowledge that it is their mutual and specific intent that the
above waiver fully complies with the requirements of the Older Workers Benefit
Protection Act (29 U.S.C. § 626) and any similar law governing release of
claims.  Accordingly, Executive hereby acknowledges that:




(a)
He/she has carefully read and fully understands all of the provisions of this
Agreement and that He/she has entered into this Agreement knowingly and
voluntarily;




(b)
The Severance Benefits offered in exchange for Executive’s release of claims
exceed in kind and scope that to which he/she would have otherwise been legally
entitled absent the execution of this Agreement;




(c)
Prior to signing this Agreement, Executive had been advised, and is being
advised by this Agreement, to consult with an attorney of his/her choice
concerning its terms and conditions; and




(d)
He/she has been offered at least [twenty-one (21)/forty-five (45)] days within
which to review and consider this Agreement.




12.
The Parties agree that this Agreement shall not become effective and enforceable
until the date this Agreement is signed by both Parties or seven (7) calendar
days after its execution by Executive, whichever is later.  Executive may revoke
this Agreement for any reason by providing written notice of such intent to the
Company within seven (7) days after he/she has signed this Agreement, thereby
forfeiting Executive’s right to receive any Severance Benefits provided
hereunder and rendering this Agreement null and void in its entirety.




13.
The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Executive’s rights or claims that may arise after he/she
signs this Agreement.  It is further understood by the Parties that nothing in
this Agreement shall affect any rights Executive may have under any Company
sponsored Deferred Compensation Program, Executive Life Insurance Bonus Plan,
Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award, Pension Plan
and/or Savings Plan (i.e., 401(k) plan) provided by the Company as of the date
of his/her termination, such items to be governed exclusively by the terms of
the applicable agreements or plan documents.




14.
Similarly, notwithstanding any provision contained herein to the contrary, this
Agreement shall not constitute a waiver or release or otherwise affect
Executive’s rights with respect to any vested benefits, any rights he/she has to
benefits which cannot be waived by law, any coverage provided under any
Directors and Officers (“D&O”) policy, any rights Executive may have under any
indemnification agreement he/she has with the Company prior to the date hereof,
any rights he/she has as a shareholder, or any claim for breach of this
Agreement, including, but not limited to the benefits promised by the terms of
this Agreement.

 
3

--------------------------------------------------------------------------------

 

15.
[Option A] Executive acknowledges that his/her termination and the Severance
Benefits offered hereunder were based on an individual determination and were
not offered in conjunction with any group termination or group severance program
and waives any claim to the contrary.



[Option B] Executive represents and agrees that he/she has been provided
relevant cohort information based on the information available to the Company as
of the date this Agreement was tendered to Executive.  This information is
attached hereto as Exhibit A.  The Parties acknowledge that simply providing
such information does not mean and should not be interpreted to mean that the
Company was obligated to comply with 29 C.F.R. § 1625.22(f).



16.
Executive hereby affirms and acknowledges his/her continued obligations to
comply with the post-termination covenants contained in his/her Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions.  Executive acknowledges that a copy of the
Employment Agreement has been attached to this Agreement as Exhibit A [B] or has
otherwise been provided to him/her and, to the extent not inconsistent with the
terms of this Agreement or applicable law, the terms thereof shall be
incorporated herein by reference.  Executive acknowledges that the restrictions
contained therein are valid and reasonable in every respect and are necessary to
protect the Company’s legitimate business interests.  Executive hereby
affirmatively waives any claim or defense to the contrary.




17.
Executive acknowledges that the Company as well as its parent, subsidiary and
affiliated companies (“Companies” herein) possess, and he/she has been granted
access to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense.  Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies’ business (collectively referred
to herein as “Confidential Information”).

 
4

--------------------------------------------------------------------------------

 

18.
Executive agrees that all such Confidential Information is and shall remain the
sole and exclusive property of the Company.  Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Executive agrees not to disclose,
or cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Executive’s own purposes or for the benefit of any
other entity or person.  The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Executive or other wrongdoing.  The foregoing shall not apply to information
that the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).




19.
On or before Executive’s Effective Termination Date or per the Company’s
request, Executive agrees to return the original and all copies of all things in
his/her possession or control relating to the Company or its business, including
but not limited to any and all contracts, reports, memoranda, correspondence,
manuals, forms, records, designs, budgets, contact information or lists
(including customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that he/she received, prepared, helped prepare, or directed
preparation of in connection with his/her employment with the Company.  Nothing
contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Executive’s pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.  Additionally, Executive may retain his address books
to the extent they only contain contact information.




20.
Executive agrees to cooperate with the Company in connection with any pending or
future litigation, proceeding or other matter which has been or may be brought
against or by the Company before any agency, court, or other tribunal and
concerning or relating in any way to any matter falling within Executive’s
knowledge or former area of responsibility.  Executive agrees to promptly notify
the Company, through the Office of the General Counsel, in the event he/she is
contacted by any outside attorney (including paralegals or other affiliated
parties) with regard to matters related to his employment with the Company
unless (i) the Company is represented by the attorney, (ii) Executive is
represented by the attorney for the purpose of protecting his/her personal
interests or (iii) the Company has been advised of and has approved such
contact.  Executive agrees to provide reasonable assistance and completely
truthful testimony in such matters including, without limitation, facilitating
and assisting in the preparation of any underlying defense, responding to
discovery requests, preparing for and attending deposition(s) as well as
appearing in court to provide truthful testimony.  The Company agrees to
reimburse Executive for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.

 
5

--------------------------------------------------------------------------------

 

21.
Executive agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its Executives, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities.  Similarly, the Company
agrees not to provide any information, and the Company shall instruct the board
of directors and senior officers not to make any written or oral statement, that
may defame, disparage or cast in a negative light so as to do harm to the
personal or professional reputation of Executive.  The Parties acknowledge,
however, that nothing contained herein shall be construed to prevent or prohibit
the Company or the Executive from providing truthful information in response to
any court order, discovery request, subpoena or other lawful request, rebutting
statements by others or making normal competitive-type statements.




22.
EXECUTIVE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF
THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT.  Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Executive agrees that
he/she shall not communicate, display or otherwise reveal any of the contents of
this Agreement to anyone other than his/her spouse, legal counsel or financial
advisor provided, however, that they are first advised of the confidential
nature of this Agreement and Executive obtains their agreement to be bound by
the same.  The Company agrees that Executive may respond to legitimate inquiries
regarding the termination of his/her employment by stating that the Parties have
terminated their relationship on an amicable basis and that the Parties have
entered into a Confidential Separation and Release Agreement that prohibits
him/her from further discussing the specifics of his/her separation.  Nothing
contained herein shall be construed to prevent Executive from discussing or
otherwise advising subsequent employers of the existence of any obligations as
set forth in his/her Employment Agreement.  Further, nothing contained herein
shall be construed to limit or otherwise restrict the Company’s ability to
disclose the terms and conditions of this Agreement as may be required by
business necessity.




23.
In the event that Executive breaches or threatens to breach any provision of
this Agreement, he/she agrees that the Company shall be entitled to seek any and
all equitable and legal relief provided by law, specifically including immediate
and permanent injunctive relief.  Executive hereby waives any claim that the
Company has an adequate remedy at law.  In addition, and to the extent not
prohibited by law, Executive agrees that the Company shall be entitled to
discontinue providing any additional Severance Benefits upon such breach.
Executive agrees that the foregoing relief shall not be construed to limit or
otherwise restrict the Company’s ability to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages. 
Moreover, if Executive pursues any claims against the Company subject to the
foregoing General Release, Executive agrees to immediately reimburse the Company
for the value of all benefits received under this Agreement to the fullest
extent permitted by law.




24.
Similarly, in the event that the Company breaches or threatens to breach any
provision of this Agreement, Executive shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief.

 
6

--------------------------------------------------------------------------------

 

25.
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Executive’s employment relationship with the Company on
an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Executive, both Parties having expressly denied any
such liability or wrongdoing.




26.
Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.




27.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.




28.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Illinois without regard to any applicable state’s choice of law
provisions.




29.
Executive represents and acknowledges that in signing this Agreement he/she does
not rely, and has not relied, upon any representation or statement made by the
Company or by any of the Company’s Executives, officers, agents, stockholders,
directors or attorneys with regard to the subject matter, basis or effect of
this Agreement other than those specifically contained herein.




30.
This Agreement represents the entire agreement between the Parties concerning
the subject matter hereof, shall supersede any and all prior agreements which
may otherwise exist between them concerning the subject matter hereof
(specifically excluding, however, the post-termination obligations contained in
an Executive’s Employment Agreement, any obligations contained in an existing
and valid Indemnity Agreement of Change in Control or any obligation contained
in any other legally-binding document), and shall not be altered, amended,
modified or otherwise changed except by a writing executed by both Parties.



PLEASE READ CAREFULLY.  THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.
 
[EXECUTIVE]
 
COMPANY NAME
     
Signed:
   
By:
           
Printed: 
 
 
Title:
           
Dated:
   
Dated: 
 

 
8

--------------------------------------------------------------------------------

 
Exhibit B
ILLUSTRATIVE COMPETITOR LIST


The following is an illustrative, non‑exhaustive list of Competitors with whom
Employee may not, during Executive’s relevant non‑compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of Executive’s Employment Agreement.


1) Getinge Group
2) Arjo Huntleigh (Getinge Spin-Off)
3) Heine Optotechnik
4) Linet
5) Midmark
6) Mindray
7) Mizhuo/OSI
8) Omron Healthcare
9) Paramount Bed Company, Ltd
10) Riester
11) Schiller
12) Skytron
13) Steris Corporation
14) Stryker Corporation
15) Vocera


While the above list is intended to identify the Company’s primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of “Competitor.”  The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee.  An updated list will be
provided to Employee upon reasonable request.  Employees are encouraged to
consult with the Company prior to accepting any position with any potential
competitor.

1

--------------------------------------------------------------------------------

 
 